Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim(s)
	Claim(s) 1-23 were previously pending and were rejected in the previous office action. Claim(s) 1, 7-14, and 16-20 were amended. Claim(s) 2-6, 15, and 22-23 were left as previously/originally presented. Claim(s) 1-23 are currently pending and have been examined. 

Response to Arguments
Claim Rejections - 35 USC § 101
	Applicant’s arguments, see pages 10-12, of Applicant’s Response, filed
November 02, 2021, with respect to 35 USC § 101 rejection of Claim(s) 1-23, have been fully considered but they are not persuasive.
	First, Applicant argues, on page(s) 10-11, that Independent Claim(s) 1, 8, and 19, do not fall within the revised Step 2A prong one framework. Examiner, respectfully, disagrees with applicant. As an initial, a detailed analysis was provided in the non-final office action mailed on 08/03/2021 on pages 2-4. Examiner, respectfully, notes that the specific limitation(s), in Independent claim(s) 1, 8, and 19, are directed to an abstract idea without significantly more. The claim as a whole recite limitation(s) that are directed to an abstract idea of certain methods of organizing human activity: managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, Trading technologies Int’l, Inc. v. IBG LLC., the court found that the limitations fell within the sub-grouping of fundamental economic practices or principles when placing an order based on displayed market information because the claims were directed to the abstract idea of commerce, see MPEP 2106.04(a)(2)(II)(A). Here, applicant’s limitations are similar to Trading technologies Int’l, Inc. v. IBG LLC., when applicant is provided with tour information , which, the customer is able to make purchase of for one of the unoccupied participant spots thus the claims are merely directed to the abstract idea of a customer placing an order based on displayed tour information, which, at best falls into the subgrouping of commercial or legal interactions, fundamental economic principles or practices,  and legal interactions and/or managing interactions between people. Also, see Credit Acceptance Corp. v. Westlake Services, when a relationship between a customer and dealer when processing a credit application to purchase a vehicle. The patentee claimed a "system for maintaining a database of information about the items in a dealer’s inventory, obtaining financial information about a customer from a user, combining these two sources of information to create a financing package for each of the inventoried items, and presenting the financing packages to the user." 859 F.3d at 1054, 123 USPQ2d at 1108. The Federal Circuit described the claims as Credit Acceptance Corp., when applicant provides that the an tour operator is able to set pricing information for a tour based on receiving the amount of occupied and unoccupied spots of a tour, which,  this information can be used by the tour operator to then display cost information of the tour on the selectable tour listing display to a prospective tour participant thus the claims are merely directed to the abstract idea of creating a tour financial listing and presenting the tour pricing listings to a user, which, at best falls into the subgrouping of commercial and legal interactions. Therefore, the claim(s) recite at least an abstract idea of certain methods of organizing human activity.

	Second, Applicant argues, on page(s) 11-12, that the amended Independent Claim(s) 1, 8, and 19, do not fall within the revised Step 2A Prong Two framework.
Examiner, respectively, disagrees with applicant. Similar to, Intellectual Ventures I LLC v. Capital One Bank, the court provided that merely requiring the use of software to tailor information and provide it to the user on a generic computer amounted to mere instructions to apply an exception because it does not more than merely invoke computers as a tool to perform an existing process. Here in this case, the judicial exception is not integrated into a practical application when applicant provides that a host is able to enter various parameters into a software engine (e.g., see applicant’s specification paragraph 0027) that is able to then determine changes within the a commonplace business method being applied on a general purpose computer, Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). Therefore, applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 103
	Applicant’s arguments, on Page(s) 13-26, with respect to the 35 U.S.C. 103 rejection for Claim(s) 1-23 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection
	However, Applicant first argues on page 14, that Soo fails to teach “wherein the tour operator can configure the engine to automatically modify a point of sale (POS) system based on tracking a number of occupied spots for the tour. Examiner, respectfully, disagrees.  Here, in this case it would have been obvious to use Soo that teaches a processing device (i.e., point of sale system (POS)) that is able to determine pricing parameters for each time slot and for each of number of different bookings, see paragraph(s) 0014 and 0018. Soo, further, teaches an organizer (i.e., tour operator) is able to set these pricing parameters for the booking of a skydiving event, see paragraph 0080 and 0087, which, the processing device can determine the pricing for the booking of the skydiving excursion based on the parameters and current capacity and/or predicted levels of bookings, which, the system is able to track the selling of skydiving packages (i.e., number of occupied participant spots for the tour) and account for the 

	Secondly, Applicant argues on page 16, that Sussman fails to teach “wherein the tour operator can configure the engine to automatically modify a point of sale (POS) system based on tracking a number of unoccupied spots for the tour. Examiner, respectfully, disagrees.  Here, in this case it would have been obvious to use Sussman et al. that teaches the system will monitor real-time data (i.e., tracking), which, includes a total ticket sales to date for the event (i.e., occupied participant spots for the tour) and the remaining capacity for the event (i.e., unoccupied participant spots for the tour). Sussman, further, teaches that a determination can be made to adjust the ticket prices based on certain limits such as the demand for the seats in the venue, which, can be adjusted downward or upward depending on the demand for the venue seat area thus it would have been reasonable to rely on the fact the system is able to modify pricing for the bookings based on the capacity of available and sold tickets disclosed in Sussman. Therefore, applicant’s argument is not persuasive.

	Thirdly, Applicant argues on page 17, that Bruckhaus et al. fails to teach any of the quoted elements in the amended independent claim(s). Examiner, respectfully, disagrees.  As an initial matter, applicants have merely provided that the first configuration and second configuration merely need to be some sort of value that is 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful 


	Claim(s) 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 2A Prong 1: Independent Claim(s) 1, 8, and 19 recite an entity providing a user with tour availability information, which, the user can select the tour based on time, dates, duration, and several participants. The entity will then determine the number of participants for the tour based on determining certain threshold values, which, will be used to determine if there is a change in tour listing information and then changing the tour information for a prospective tour participant to make a purchase. Independent Claim(s) 1, 8, and 19 as a whole recite limitation(s) that are directed to an abstract idea(s) of certain methods of organizing human activity: fundamental economic practices or principles, commercial or legal interactions, and/or managing personal behavior or relationships or interactions between people. Claim(s) 1, 8, and 19, limitations of “providing,” “having configurable information about a tour, the information about the tour being entered and configured by the tour operator,” “the information about the tour configured to indicate to the prospective tour participant that the tour is available during a particular time period, wherein the tour has a tour operator-configured time, date, duration, and number of participant spots, and wherein the prospective tour participant can select the tour based on a time, date, duration, and number of participant spots,” “providing,” “wherein the tour operator can configure,” “tracking a number of occupied participant spots for the tour and a number of unoccupied participant spots for the tour, “changing a selectable tour listing from a first Independent Claim(s) 1, 8, and 19, are like an entity providing tour information to a user, which, the user can select a tour based on various information. The entity will then determine certain conditions for the tour listings and upon those conditions being met the tour listing information will change and be provided to a prospective tour participant for purchase. The mere recitation of generic computer components (Claim 1: a user-input portal, an activity provider computing device, point of sale system, and a Claim 8: a computing device, a processor, a memory, a participant input portal, a activity provider computing device, a configuration engine, a point of sale system; and Claim 19: a non-transitory computer-readable medium, a processor, a participant-input portal, a activity provider computing device, a configuration engine, a point of sale system) do not take the claims out of the enumerated group of certain methods of organizing human activity. Therefore, Independent Claim(s) 1, 8, and 19, recites the above abstract idea.

	Step 2A Prong 2: This judicial exception is not integrated into a practical application because the claims as a whole describes how to generally “apply,” the concept(s) of “providing,” “selecting,” “providing,” “modifying,” “tracking,” “changing,” and “purchasing,” respectively, information in a computer environment as applied to Claim(s) 1, 8, and 19, respectively. The limitations that amount to “apply it,” are as follows (Claim 1: a user-input portal, an activity provider computing device, point of sale system, and a configuration engine; Claim 8: a computing device, a processor, a memory, a participant input portal, a activity provider computing device, a configuration engine, a point of sale system; and Claim 19: a non-transitory computer-readable medium, a processor, a participant-input portal, a activity provider computing device, a configuration engine, a point of sale system). Examiner, notes that a user-input portal, an activity provider computing device, point of sale system, a configuration engine, a computing device, a processor, a memory, and a non-transitory computer-readable medium, are recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the Intellectual Ventures I LLC v. Capital One Bank, the court provided that merely requiring the use of software to tailor information and provide it to the user on a generic computer amounted to mere instructions to apply an exception because it does not more than merely invoke computers as a tool to perform an existing process. Here in this case, the judicial exception is not integrated into a practical application when applicant provides that a host is able to enter various parameters into a software engine (e.g., see applicant’s specification paragraph 0027) that is able to then determine changes within the selectable tour information and provide those changes to a prospective tour participant for selection and purchase because the use of the software engine to change the tour information and then provide that information to the prospective tour participant thus at best are mere instructions to apply the exception of invoking the software engine as a tool to perform an existing process of booing tours. Furthermore, like, Electric Power Group, LLC. V. Alstom S.A., the court found that selecting information, based on types 

	Step 2B: The claim(s) do not include additional elements that are sufficient to
amount to significantly more than the judicial exception because, as noted previously,
the claims as a whole merely describe how to generally “apply,” the abstract idea in a
computer environment and extra-solution activity. Examiner, further, notes that the
additional element(s) (i.e., configuration engine) were considered insignificant


	Claim(s) 2-7, 9-18, and 20-23: The various metrics of Dependent Claim(s) 2-7, 9-18, and 20-23 merely narrow the previously recited abstract idea limitations. For the reasons described above with respect to Independent Claim(s) 1, 8, and 19 respectively, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.

	The dependent claim(s) 2-7, 9-18, and 20-23 above do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) in the dependent claim(s) above are no more than mere instructions to apply the exception using generic computer component(s), Claim(s) 1-23 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 6, 8, 13, 19, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbera et al. (US 2018/0046944) in view of Soo (WO 2018/044226A1) and further in view of Sussman et al. (US 2007/0055554) and further in view of Bruckhaus et al. (US 2012/0316924).
Regarding Claim 1, Barbera et al., teaches a method comprising: 
Providing to a prospective tour participant a participant-input portal, via an activity provider computing device. (Paragraph(s) 0015, 0061-0062, and 0105)(Barbera et al. teaches a travel management system that is able to communicate a travel management webpage to requesting web browsers, which, a user via their user devices are able initiate a query to access various travel services by the travel management server/system). 
the participant-input portal being configurable by a tour operator and having configurable information about a tour, the information about the tour being entered and configured by the tour operator via access to the activity provider computing device. (Paragraph 0116, 0247, 0268, and 0307)(Barbera et al. teaches a host/provider (i.e., tour operator) can enter and/or create an excursion by entering excursion information into the travel management system of the travel management system webpage. The host can also update the excursion information. Examiner, respectfully, notes that the excursion information can be displayed to the customers device)
the information about the tour configured to indicate to the prospective tour participant that the tour is available 
wherein the tour has a tour operator configured time, date, duration, and number of participant spots. (Paragraph(s) 0247, 0298, 300-302, and 307)(Barbera et al. teaches a host (i.e., tour operator) that can enter and/or create an excursions by inputting excursion information. The excursion information provided by the host can include date and time information that the excursion pickup can occur (i.e., time and date), date and time information for when bookings can start and end (i.e., duration), and the minimum and maximum number of people allowed on the excursion (i.e., number of participant spots))
wherein the prospective tour participant can select the tour based on a 
providing a configuration engine, via the activity provider computing device, wherein the tour operator can configure the engine 

changing, via the executable instructions on the activity provider computing device, a selectable tour listing in the participant-input portal from a first configuration to a second configuration. (Paragraph 0330)(Barbera et al. teaches that the excursion can go from open (i.e., first configuration) to limited availability (i.e., second 
wherein
the first configuration corresponds to a first value and the second configuration corresponds to a second value. (Paragraph 0330)(Barbera et al. teaches that the status can change based on the number of seats that are left (i.e., first value) is less than X (i.e., second value), which, if the number of seats left is less than X the status information for that excursion will change)
the selectable tour listing is changed from the first configuration to the second configuration based on meeting a threshold value of a criterion selected by the tour operator based on a criterion selected by the tour operator. (Paragraph(s) 0330 and 0342)(Barbera et al. teaches that the excursion can switch from open to limited availability (i.e., selectable tour listing changed) based on a threshold value being met, which, the value is configurable by the owner of the excursion)
each selectable tour listing is selected by the prospective tour participant to purchase a participant spot for the tour corresponding to the selectable tour listing. (Paragraph(s) 0330 and 0361-0363)(Barbera et al. teaches that a customer 
each selectable tour listing displays information including a price of the tour, 
each selectable tour listing is configured by the tour operator, via executable instructions on the activity provider computing device. (Paragraph(s) 0330 and 0342)(Barbera et al. teaches that the excursion can switch from open to limited availability (i.e., selectable tour listing changed) based on a threshold value being met, which, the value is configurable by the owner of the excursion, which, the TMS is able to perform via executable instructions)
each selectable tour listing is changed from a first configuration to a second configuration when the information displayed on the selectable tour listing changes based on an input from the tour operator into the activity provider computing device. (Paragraph(s) 0330-0331, 0361, and 0363)(Barbera et al. teaches that status information for the excursions can change from open (i.e., first configuration) to either limited availability and/or closed (i.e., second configuration) based on the various configurable threshold values being reached. Barbera et al., further, teaches that the excursions listed can show the day or time of closing based on the statuses changing, which, the information provided to the user will show the booking dates and seats, such as how many days left to book and how many seats left to book. Examiner, notes, that when the status changes from open to limited availability the search results will show a number of seats available for the excursion such as X seats and/or if it is closing the excursion results will display the amount of closing days, hours) 
purchasing, by the prospective tour participant, one of the unoccupied participant spots for the tour. (Paragraph(s) 0246-0249 and 0363)(Barbera et al. teaches the customer is able to request an excursion, which, the host will enter the 

	With respect to the above limitations: Barbera et al. teaches a tour host that is able to create an excursion based on dates, the number of participants, time, and other information. Barbera et al., also, teaches that a participants can book and purchase an excursion based on date, price, and available spots on the excursion. The tour host is able to change the status of an excursion based on various configurable threshold, which, the change of the status of the excursion and the number of seating information for the excursion, which, the customer is able to select the excursion(s) based on the information. However, Barbera et al., doesn’t explicitly teach the tour will be available for certain period of time, which, the participant will be able to select a tour based on a selected time. Barbera et al., also, doesn’t explicitly teach automatically modifying a POS system by tracking a number of occupied participant spots for the tour and a number of unoccupied participant spots for the tour. Barbera et al., also, doesn’t 
	With respect to the above limitations: while Barbera et al. teaches a system that allows a tour host/organizer to create an excursion by setting up the number of minimum and maximum available spots, the date and time, and the duration of the excursion. The tour host/organizer is able to provide various conditions for determining the status of the excursion based on a set capacity threshold, which, will determine if the excursion has availability, limited availability, and/or at capacity. Barbera et al., further, teaches that the customer is then able to select a tour based on the date, duration, and number of spots available for the excursion. The customer is then able to book the excursion and pay for the excursion after selecting the excursion based on viewing its pricing, unoccupied spots, date, and status of the excursion. However, Barbera et al., doesn’t explicitly teach that the excursion will be available during a period of time, which, the customer is able to select the excursion based on the time of the excursion. Barbera et al., further, doesn’t explicitly teach that the system will track the number occupied and unoccupied spots, which, the POS will then automatically modify the pricing for the excursion and the price of the unoccupied spot for the excursion will be based on the either the first or second configuration.
	But, Soo in the analogous art of booking an event, teaches 
information about the tour configured to indicate to the prospective tour participant that the tour is available during a particular time period. (Paragraph 0042)(Soo teaches allowing a client device to book 
Prospective tour participant can select the tour based on a time. (Paragraph(s) 0043 and 0046)(Soo teaches that the user can make a skydiving for selection based on at least one of the available time slots and other booking parameters. Soo, further, teaches the client device can generate a booking request based on the selected time slot and any other booking parameters for skydiving)
Wherein the tour operator can configure the engine to automatically modify a point of sale (POS) system by (Paragraph 0014, 0018, 0047, and 0049-0050)(Soo teaches a processing device (i.e., point of sale system (POS)) that is able to modify the bookings as well cause account information for a user to be charged in accordance with the bookings based on various parameters. Soo, also teaches that the processing device is able to determine the pricing parameters for each time slot and for each of number of different bookings, see paragraph(s) 0014 and 0018. Soo, further, teaches an organizer (i.e., tour operator) is able to set these pricing parameters for the booking of a skydiving event, see paragraph 0080 and 0087, which, the processing device can determine the pricing for the booking of the skydiving excursion based on the parameters and current capacity and/or predicted levels of booking):
Tracking a number of occupied participant spots for the tour. (Paragraph 0090)(Soo teaches that the system is able to track the 
a price of the purchased unoccupied participant spot for the tour. (Paragraph(s) 0047-0048 and 0090)(Soo teaches that the pricing can be adjusted based on users involved and current levels of booking, paragraph 0047-0048. Soo, further, teaches that the dynamic pricing can change based on the number of tickets sold while accounting for the remaining capacity, see paragraph 0090) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system for a tour host/organizer that is able to provide excursion information to a customer, which, the customer is able to make a selection of the excursion based on pricing information and other parameters set by the tour host/organizer of Barbera et al., by incorporating the teachings of an organizer being able to set pricing parameters for the bookings, which, the processing device will determine the booking price based on the thresholds being met for capacity of the event through tracking skydiving sells of Soo, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to increase the flexibility of venue operator by automatically tracking capacity, while, at the same time encouraging sales and reducing the cost for customers. (Soo: Paragraph(s) 0054 and 0091)
	With respect to the above limitations:  Soo teaches allowing a user to book an available tour based on available time slots. The user is then able to select various 
	But, Sussman et al. in the analogous art of determining pricing for tour tickets, teaches 
Tracking a number of unoccupied participant spots for the tour.  (Paragraph(s) 0331 and 0334)(Sussman et al. teaches that the system will monitor real-time data (i.e., tracking), which, includes a total ticket sales to date for the event (i.e., occupied participant spots for the tour) and the remaining capacity for the event (i.e., unoccupied participant spots for the tour). Sussman, further, teaches that a determination can be made to adjust the ticket prices based on certain limits such as the demand for the seats in the venue, which, can be adjusted downward or upward depending on the demand for the venue seat area. Examiner, respectfully, notes that the ticket process can be for tours as well, as taught in paragraph 0371)
price of a purchased unoccupied participant spot for the tour is based on whether the selectable tour listing is in the first configuration or the second configuration. (Paragraph 0334-0335)(Sussman et al. teaches that the data collected in real-time can be used to determine whether ticket prices should be adjusted. Sussman, further, teaches that the ticket prices may be adjusted upwards for more in demand venue seat area or quality, while, other ticket prices may be adjusted downward for less in demand venue seat area or quality) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for a tour host/organizer that is able to provide excursion information to a customer, which, the customer is able to make a selection of the excursion based on pricing information and other parameters set by the tour host/organizer of Barbera et al. and an organizer being able to set pricing parameters for the bookings, which, the processing device will determine the booking price based on the thresholds being met for capacity of the event through tracking skydiving sells of Soo, by incorporating the teachings of monitoring ticket sales for an event and the remaining capacity for the event, which, the system will use the collected data to adjust the ticket prices of Sussman, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help enhance venue revenue by dynamically setting ticket prices based on the inventory left for sell and the total ticket sales. (Sussman et al.: Paragraph 0111)
	With respect to the above limitations:  while Sussman teaches monitoring real-time data sales and the remaining capacity of the venue seats, which, the system will then use the capacity and number of seats vs the remaining capacity of venue seat 
But, Bruckhaus et al. in the analogous art of dynamic pricing, wherein a price of the purchased unoccupied participant spot for the tour is based on whether the selectable tour listing is in the first configuration of second configuration. (Paragraph 0025); (Fig. 2B)(Bruckhaus et al. teaches an event organizer can have a dynamic pricing system automatically change a price of the event tickets based on certain parameters. The system can determine that if the ticket demand is less than (i.e., first configuration) the number of available tickets (i.e., unoccupied participant spot) then the pricing system will decrease the price. But, if the tickets system determines if the number of tickets sold (i.e., occupied) is greater than the number (i.e., second configuration) of available tickets (i.e., unoccupied) then the system will increase the pricing. Examiner, respectfully, notes that the events can include concert, sporting events, and/or live performances, see paragraph 0015. Examiner, further, notes that based on BRI applicant’s specification provides “dynamically update the price of a tour based on the number of occupied or unoccupied participant spots for the tour. For example, in some embodiments, a tour operator can configure the configuration engine to adjust the price of a tour if the number of occupied participants spots is greater than or less than a threshold of unoccupied participants spots without any further input by the tour operator…,” see applicant’s specification paragraph 0031, which, the above 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for a tour host/organizer that is able to provide excursion information to a customer, which, the customer is able to make a selection of the excursion based on pricing information and other parameters set by the tour host/organizer of Barbera et al., an organizer being able to set pricing parameters for the bookings, which, the processing device will determine the booking price based on the thresholds being met for capacity of the event through tracking skydiving sells of Soo, and monitoring ticket sales for an event and the remaining capacity for the event, which, the system will use the collected data to adjust the ticket prices of Sussman,  by incorporating the teachings of increasing or decreasing the pricing of the tickets based on the number tickets sold for an event is greater than or less than the number of available tickets of Bruckhaus et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help prevent the loss of revenue for an event by allowing the prices to remain the same throughout the entire event. (Bruckhaus et al.: Paragraph 0003)

Regarding Claim 2, Barbera et al./Soo/Sussman et al./Bruckhaus et al., teaches all the limitations as applied to Claim 1.
doesn’t explicitly teach adjusting the price of the tour based on the number of occupied participant spots being greater than a threshold of occupied participant spots. 
But, Soo in the analogous art of booking events, teaches adjusting the price of the tour based on the number of occupied participant spots (Paragraph(s) 0048, 0080, and 0090)(Soo teaches that the skydiving event prices can be adjusted based on a number of factors such as the current levels of booking, the popularity of the booked time slots, the number of packages requested, and the capacity of the venue)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system for a tour host/organizer that is able to provide excursion information to a customer, which, the customer is able to make a selection of the excursion based on pricing information and other parameters set by the tour host/organizer of Barbera et al., by incorporating the teachings of an organizer being able to set pricing parameters for the bookings, which, the processing device will determine the booking price based on the thresholds being met for capacity of the event through tracking skydiving sells of Soo, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to increase the flexibility of venue operator by automatically tracking capacity, while, at the same time encouraging sales and reducing the cost for customers. (Soo: Paragraph(s) 0054 and 0091)
With respect to the above limitation: while Soo teaches that the system can adjust the price based on a number of factors such as occupancy levels and interest in  changing the price based on a threshold of occupied participant spots booked.  
But, Bruckhaus et al. in the analogous art of dynamic pricing, based on the number of occupied participant spots being greater than a threshold of occupied participant spots. (Paragraph 0025); (Fig. 2B)(teaches a system for determining dynamic pricing and if the number of tickets sold (i.e., occupied) is greater than the number of available tickets then the system will increase the pricing. Examiner, respectfully, notes that the events can include concert, sporting events, and/or live performances, see paragraph 0015) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for a tour host/organizer that is able to provide excursion information to a customer, which, the customer is able to make a selection of the excursion based on pricing information and other parameters set by the tour host/organizer of Barbera et al., an organizer being able to set pricing parameters for the bookings, which, the processing device will determine the booking price based on the thresholds being met for capacity of the event through tracking skydiving sells of Soo, and monitoring ticket sales for an event and the remaining capacity for the event, which, the system will use the collected data to adjust the ticket prices of Sussman, by incorporating the teachings of determining a dynamic pricing based on the number tickets sold for an event is greater than the number of available tickets of Bruckhaus et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help prevent the loss of revenue for an event by allowing 

Regarding Claim 3, Barbera et al./Soo/Sussman et al./Bruckhaus et al., teaches all the limitations as applied to Claim 1.
However, Barbera et al., doesn’t explicitly teach adjusting the price of the tour based on the number of unoccupied participant spots being greater than a threshold of unoccupied participant spots.
But, Soo in the analogous art of booking events, teaches adjusting the price of the tour. (Paragraph(s) 0048, 0080, and 0090)(Soo teaches that the skydiving event prices can be adjusted based on a number of factors such as the current levels of booking, the popularity of the booked time slots, the number of packages requested, and the capacity of the venue). 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system for a tour host/organizer that is able to provide excursion information to a customer, which, the customer is able to make a selection of the excursion based on pricing information and other parameters set by the tour host/organizer of Barbera et al., by incorporating the teachings of an organizer being able to set pricing parameters for the bookings, which, the processing device will determine the booking price based on the thresholds being met for capacity of the event through tracking skydiving sells of Soo, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to increase the flexibility of venue operator by 
With respect to the above limitation: while Soo teaches that the system can adjust the price based on a number of factors such as occupancy levels and interest in the tour. However, Barbera et al./Soo/Sussman et al., do not explicitly teach adjusting the price for a tour based on the number of unoccupied spots being greater than a threshold of unoccupied spots. 
But, Bruckhaus et al. in the analogous art of dynamic pricing, based on the number of unoccupied participant spots being greater than a threshold of unoccupied participant spots. (Paragraph(s) 0025 and 0031); (Fig. 2B)(teaches a system for determining dynamic pricing and if the number of ticket demand (i.e., unoccupied) is greater than the number of available tickets then the system will decrease the pricing. Examiner, respectfully, notes that the events can include concert, sporting events, and/or live performances, see paragraph 0015. Examiner, further, notes that the chart shows the number of tickets sold by (206) and the number of available tickets by (214) thus everything in-between is unsold tickets and as the chart gets closer to the number of available tickets the price will decrease) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for a tour host/organizer that is able to provide excursion information to a customer, which, the customer is able to make a selection of the excursion based on pricing information and other parameters set by the tour host/organizer of Barbera et al., an organizer being able to set pricing parameters for the bookings, which, the processing device will 

	Regarding Claim 6, Barbera et al./Soo/Sussman et al./Bruckhaus et al., teaches all the limitations as applied to Claim 1.
	However, Barbera et al., doesn’t explicitly teach adjusting the price of the tour based on a day of a week.
	But, Soo in the analogous art of booking events, teaches adjusting the price of the tour based on a day of a week. (Paragraph 0048)(Soo teaches that the skydiving event prices can be adjusted based on a day of the week) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system for a tour host/organizer that is able to provide excursion information to a customer, which, the customer is able to make a selection of the excursion based on pricing information and other parameters set by the tour host/organizer of Barbera et al., by incorporating the teachings of an 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system for a tour host/organizer that is able to provide excursion information to a customer, which, the customer is able to make a selection of the excursion based on pricing information and other parameters set by the tour host/organizer of Barbera et al., by incorporating the teachings of an organizer being able to set pricing parameters for the bookings, which, the processing device will determine the booking price based on the thresholds being met for capacity of the event through tracking skydiving sells based on a day of the week of Soo, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to increase the flexibility of venue operator by automatically tracking capacity, while, at the same time encouraging sales and reducing the cost for customers. (Soo: Paragraph(s) 0054 and 0091)

	Regarding Claim 8, Barbera et al./Soo/Sussman et al./Bruckhaus et al., teaches an apparatus, comprising: 
A computing device having a processor and a memory. (Paragraph(s) 0039 and 0064)(teaches one or more processing systems such as a computer system and one or more client devices, which, can include storage and processors’) 
Wherein the computing device executes instructions stored in the memory to (Paragraph 0064-0065)(teaches a computing device that includes a processor, which, the processor is able to execute the instructions of the applications software stored in the memory): 
Provide a prospective tour participant a participant-input portal, via an activity provider computing device. (See, relevant rejection of Claim 1(a))
the participant-input portal being configurable by a tour operator and having configurable information about a tour, the information about the tour being entered and configured by the tour operator via access to the activity provider computing device. (See, relevant rejection of Claim 1(b))
the information about the tour configured to indicate to the prospective tour participant that the tour is available during a particular time period. (See, relevant rejection of Claim 1(c))
wherein the tour has a tour-operator-configured time, date, duration, and number of participant spots. (See, relevant rejection of Claim 1(d))
wherein the prospective tour participant can select the tour based on a time, date, duration, and number of participant spots. (See, relevant rejection of Claim 1(e))
providing a configuration engine, via the activity provider computing device, wherein the tour operator can configure the engine to automatically modify a point of sale (POS) system by (See, relevant rejection of Claim 1(f)):
tracking, via executable instructions on the activity provider computing device, a number of occupied participant spots for the tour and a number of unoccupied participant spots for the tour. (See, relevant rejection of Claim 1(f)(a))
changing, via the executable instructions on the activity provider computing device, a selectable tour listing in the user participant-input portal from a first configuration to a second configuration. (See, relevant rejection of Claim 1(f)(b))
wherein:
the first configuration corresponds to a first value and the second configuration corresponds to a second value. (See, relevant rejection of Claim 1(f)(c)(i))
the selectable tour listing is changed from the first configuration to the second configuration based on meeting a threshold value of a criterion selected by 
each selectable tour listing is selected by the prospective tour participant to purchase a participant spot for the tour corresponding to the selectable tour listing. (See, relevant rejection of Claim 1(f)(c)(iii))
each selectable tour listing displays information including a price of the tour, a  start time for the tour, and the number of unoccupied participant spots for the tour. (See, relevant rejection of Claim 1(f)(c)(iv))
each selectable tour listing is configured by the tour operator, via executable instructions on the activity provider computing device. (See, relevant rejection of Claim 1(f)(c)(v))
purchasing, by the prospective tour participant, one of the unoccupied participant sports for the tour. (See, relevant rejection of Claim 1(f)(c)(vii))
wherein a price of the purchased unoccupied participant spot for the tour is based on whether the selectable tour listing is in the first configuration or the second configuration. (See, relevant rejection of Claim 1(f)(c)(viii))

Regarding Claim 13, Barbera et al./Soo/Sussman et al./Bruckhaus et al., teach all the limitations as applied to Claim 8 and tour listing configured via the configuration engine includes one or more tour operator configurable conditions 
With respect to the above limitations: while Barbera et al. teaches that the tour owner can set various threshold conditions for an excursion listing to change. However, Barbera et al., doesn’t explicitly teach wherein the selectable tour listing will change based on the reservations from tour participants. 
But, Soo in the analogous art of booking events, teaches tour listing configured via the configuration engine includes conditions for an availability of the tour to update based on reservations from tour participants. (Paragraph(s) 0047 and 0054)(Soo teaches that the pricing parameters for skydiving package will vary based on the number of different booking parameters such as the current capacity of the booking (i.e., reservations from tour participants))
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system for a tour host/organizer that is able to provide excursion information to a customer, which, the customer is able to make a selection of the excursion based on pricing information and other parameters set by the tour host/organizer of Barbera et al., by incorporating the teachings of an 

	Regarding Claim 19, Barbera et al./Soo /Sussman et al./Bruckhaus et al., teaches a non-transitory computer-readable medium having instructions stored thereon which, when executed by a processor, cause the processor to (Paragraph(s) 0015 and 0082)(Barbera et al. teaches a non-transitory computer readable medium with instructions executable by a processor): 
Provide to a prospective tour participant a participant-input portal via an activity provider computing device. (See, relevant rejection of Claim 1(a))
 the participant-input portal being configurable by a tour operator and having configurable information about a tour, the information about the tour being entered and configured by the tour operator via access to the activity provider computing device. (See, relevant rejection of Claim 1(b))
the information about the tour configured to indicate to the prospective tour participant that the tour is available during a particular time period. (See, relevant rejection of Claim 1(c))
wherein the tour has a tour operator-configured time, date, duration, and number of participant spots. (See, relevant rejection of Claim 1(d))
wherein the prospective tour participant can select the tour based on a time, date, duration, and number of participant spots. (See, relevant rejection of Claim 1(e))
provide a configuration engine, via the activity provider computing device, wherein the tour operator can configure the engine to automatically modify a point of sale (POS) system by: (See, relevant rejection of Claim 1(f))
tracking, via executable instructions on the activity provider computing device, a number of occupied participant spots for the tour and a number of unoccupied participant spots for the tour. (See, relevant rejection of Claim 1(f)(a))
changing, via the executable instructions on the activity provider computing device, a selectable tour listing in the participant-input portal from a first configuration to a second configuration. (See, relevant rejection of Claim 1(f)(b))
wherein:
the first configuration corresponds to a first value and the second configuration corresponds to a second value. (See, relevant rejection of Claim 1(f)(c)(i))
the selectable tour listing is changed from the first configuration to the second configuration based on meeting a threshold value of a criterion selected by the tour operator 
each selectable tour listing is selected by the prospective tour participant to purchase a participant spot for the tour corresponding to the selectable tour listing. (See, relevant rejection of Claim 1(f)(c)(iii))
each selectable tour listing displays information including a price of the tour, a start time for the tour, and the number of unoccupied participant spots for the tour. (See, relevant rejection of Claim 1(f)(c)(iv))
each selectable tour listing is configured by the tour operator, via executable instructions on the activity provider computing device. (See, relevant rejection of Claim 1(f)(c)(v))
purchasing, by the prospective tour participant, one of the unoccupied participant spots for the tour. (See, relevant rejection of Claim 1(f)(c)(vii)))
wherein a price of the purchased unoccupied participant spot for the tour is based on whether the selectable tour listing is in the first configuration or the second configuration. (See, relevant rejection of Claim 1(f)(c)(viii))

Regarding Claim 22, Barbera et al./Soo/Sussman et al./Bruckhaus et al., teaches all the limitations as applied to Claim 19 and instructions adjusting the price 
With respect to the above limitations: while Barbera et al. teaches that the tour owner can set various threshold conditions for an excursion listing to change. However, Barbera et al., doesn’t explicitly teach wherein the selectable tour listing will change based on the time of day. 
	But, Soo in the analogous art of booking events, teaches price of the tour based on a time of day. (Paragraph 0048)(Soo teaches that the skydiving event prices can be adjusted based on the time of day)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system for a tour host/organizer that is able to provide excursion information to a customer, which, the customer is able to make a selection of the excursion based on pricing information and other parameters set by the tour host/organizer of Barbera et al., by incorporating the teachings of an organizer being able to set pricing parameters for the bookings, which, the processing device will determine the booking price based on the thresholds such as adjusting the price based on the time of day Soo, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to increase the flexibility of venue operator by automatically 

 
Claim(s) 4 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbera et al. (US 2018/0046944) in view of Soo (WO 2018/04426A1) and further in view of Sussman et al.  (US 2007/0055554) and further in view Bruckhaus et al. (US 2012/0316924) and further in view of Lacey (US 2018/0075566).
	Regarding Claim 4, Barbera et al./Soo/Sussman et al./Bruckhaus et al., teaches all the limitations as applied to Claim 1.
	However, Barbera et al., doesn’t explicitly teach adjusting the price of the tour based on an amount of time before the start of the tour being within a threshold of time before the start of the tour.
	But, Soo in the analogous art of booking events, teaches adjusting the price of the tour. (Paragraph 0048)(Soo teaches that the skydiving event prices can be adjusted based on a number of factors such as the time of day, day of the week, and the popularity of the booked time slots) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system for a tour host/organizer that is able to provide excursion information to a customer, which, the customer is able to make a selection of the excursion based on pricing information and other parameters set by the tour host/organizer of Barbera et al., by incorporating the teachings of an organizer being able to set pricing parameters for the bookings, which, the processing 
	With respect to the above limitation: while Soo teaches that a skydiving event price can be adjusted based on the time of day. However, Barbera et al./Soo/Sussman, do not explicitly teach adjusting the price of the tour based on an amount of time before the start of the tour being within a threshold of time before the start of the tour.
But, Bruckhaus et al. in the analogous art of dynamic pricing, adjusting the price of the tour. (Paragraph(s) 0025 and 0031); (Fig. 2B)(teaches a system for determining dynamic pricing and if the number of ticket demand (i.e., unoccupied) is greater than the number of available tickets then the system will decrease the pricing. Examiner, respectfully, notes that the events can include concert, sporting events, and/or live performances, see paragraph 0015. Examiner, further, notes that the chart shows the number of tickets sold by (206) and the number of available tickets by (214) thus everything in-between is unsold tickets and as the chart gets closer to the number of available tickets the price will decrease) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for a tour host/organizer that is able to provide excursion information to a customer, which, the customer is able to make a selection of the excursion based on pricing information and 
	With respect to the above limitation: while Bruckhaus et al. teaches that price can be adjusted based on the amount of the available and sold tickets being greater than or less than a threshold value. However, Barbera et al./Soo/Sussman, do not explicitly teach adjusting the price of the tour based on an amount of time before the start of the tour being within a threshold of time before the start of the tour.
	But, Lacey in the analogous art of adjusting a base price, teaches based on an amount of time before the start of the tour being within a threshold of time before the start of the tour. (Paragraph(s) 0027-0029 and 0182)(Lacey teaches a list of price modifiers are stored in a database, which, are used to adjust the base price. The system can calculate an adjusted cost to the base price by determining if the start time 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for a tour host/organizer that is able to provide excursion information to a customer, which, the customer is able to make a selection of the excursion based on pricing information and other parameters set by the tour host/organizer of Barbera et al., an organizer being able to set pricing parameters for the bookings, which, the processing device will determine the booking price based on the thresholds being met for capacity of the event through tracking skydiving sells of Soo, monitoring ticket sales for an event and the remaining capacity for the event, which, the system will use the collected data to adjust the ticket prices of Sussman,  and determining a dynamic pricing based on the number tickets demanded is greater than the number of available tickets of Bruckhaus et al, by incorporating the teachings of determining a dynamic pricing based on determining a start time of the journey and if it is within a predetermined time period, which, a modifier will then be applied to adjust the price of Lacey, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help provide accurate price quotes to a customer. (Lacey: Paragraph 0002)

	Regarding Claim 21, Barbera et al./Soo/Sussman et al./Bruckhaus et al., teaches all the limitations as applied to Claim 19 and instructions for adjusting the price of the tour based on a range of days. (0252-0253, 0311, 0330, and 0334)(Barbera et al. 
	With respect to the above limitations: while Barbera et al. teaches that the tour host can set and/or modify pricing information for the excursion. However, Barbera et al., doesn’t explicitly teach adjusting the price based on a range of days.
	But, Soo in the analogous art of booking events, teaches instructions for adjusting the price of the tour. (Paragraph 0048)(Soo teaches that the skydiving event prices can be adjusted based on a number of factors such as the time of day and day of the week).
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system for a tour host/organizer that is able to provide excursion information to a customer, which, the customer is able to make a selection of the excursion based on pricing information and other parameters set by the tour host/organizer of Barbera et al., by incorporating the teachings of an organizer being able to set pricing parameters for the bookings, which, the processing device will determine the booking price based on the thresholds being met for capacity of the event through tracking skydiving sells of Soo, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to increase the flexibility of venue operator by automatically tracking capacity, while, at the same time encouraging sales and reducing the cost for customers. (Soo: Paragraph(s) 0054 and 0091)

	But, Lacey in the analogous art of adjusting a base price, teaches based on a range of days. (Paragraph(s) 0182, 0183, and 0185)(Lacey teaches a list of price modifiers are stored in a database, which, are used to adjust the base price. The system can specify date ranges for when the rule should apply. The system can specify a date range from December 31 to January 1, which, will increase or decrease the prices) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for a tour host/organizer that is able to provide excursion information to a customer, which, the customer is able to make a selection of the excursion based on pricing information and other parameters set by the tour host/organizer of Barbera et al., an organizer being able to set pricing parameters for the bookings, which, the processing device will determine the booking price based on the thresholds being met for capacity of the event through tracking skydiving sells of Soo, monitoring ticket sales for an event and the remaining capacity for the event, which, the system will use the collected data to adjust the ticket prices of Sussman, and determining a dynamic pricing based on the number tickets demanded is greater than the number of available tickets of Bruckhaus et al, by incorporating the teachings of determining a dynamic pricing based on various date 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbera et al. (US 2018/0046944) in view of Soo (WO 2018/04426A1) and further in view of Sussman et al.  (US 2007/0055554) and further in view Bruckhaus et al. (US 2012/0316924) and further in view of Zakri et al. (US 2018/0225595).
Regarding Claim 5, Barbera et al./Soo/Sussman et al./Bruckhaus et al., teaches all the limitations as applied to Claim 1.
However, Barbera et al., doesn’t explicitly teach adjusting the price of the tour based on an amount of days before the start of the tour being above a threshold of days before the start of the tour 
But, Soo in the analogous art of booking events, teaches adjusting the price of the tour. (Paragraph 0048)(Soo teaches that the skydiving event prices can be adjusted based on a day of the week)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system for a tour host/organizer that is able to provide excursion information to a customer, which, the customer is able to make a selection of the excursion based on pricing information and other parameters set by the tour host/organizer of Barbera et al., by incorporating the teachings of an organizer being able to set pricing parameters for the bookings, which, the processing 
	With respect to the above limitations: while Soo teaches adjusting a tour price based on the day of the week and time of day. Examiner, also, notes that Bruckhaus et al. can determine a price based on the threshold values of the number of available and sold tickets. However, Barbera et al./Soo /Sussman et al./Bruckhaus et al., do not explicitly teach adjusting the price based on a range of days. 
But, Zakri et al. in the analogous art of dynamically adjusting tourism ticket prices, teaches based on an amount of days before the start of the tour being above a threshold of days before the start of the tour. (Paragraph(s) 0153 and 0160)(Zakri et al. teaches an airline ticket can be listed price, which, the listed price can be dynamically associated with time. The system can adjust the listed price based on the flight departure date being four days and/or two days out. The system will then lower the price by a certain percentage. Examiner, further, notes that the tickets can be for tourism, see paragraph 0160)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for a tour host/organizer that is able to provide excursion information to a customer, which, the customer is able to make a selection of the excursion based on pricing information and 

Claim(s) 7 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbera et al. (US 2018/0046944) in view of Soo (WO 2018/04426A1) and further in view of Sussman et al.  (US 2007/0055554) and further in view Bruckhaus et al. (US 2012/0316924) and further in view of Rouveure (US 2019/0318276).
	Regarding Claim 7, Barbera et al./Soo/Sussman et al./Bruckhaus et al., teaches all the limitations as applied to Claim 1 and changing the selectable tour listing of the tour to a subsequent selectable tour listing 
	With respect to the above limitations: while Barbera et al. teaches that an owner of a tour can set the listing of the tour based on threshold limits. However, Barbera et al./Soo/Sussman et al./Bruckhaus et al., do not explicitly teach that the tour listings will change based on a time threshold with respect to the start time of the tour has been reached. 
	But, Rouveure in the analogous art of booking tours, teaches changing a listing of the tour to a subsequent tour once a time threshold with respect to the start time of the tour has been reached. (Paragraph(s) 0081 and 0084)(Rouveure teaches that the server will receive a tour booking request for a certain amount of guest. The server will then determine if the current time is on or before the cut-off time for the tour(s). If the booking request time is after the cut-off time then the server will display only those available tours that have enough spaces (i.e., changing listing of tour))
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for a tour host/organizer that is able to provide excursion information to a customer, which, the customer is able to make a selection of the excursion based on pricing information and status information of the tour that can change based on threshold values set by the tour host/organizer of Barbera et al., an organizer being able to set pricing parameters for the bookings, which, the processing device will determine the booking price based on the thresholds being met for capacity of the event through tracking skydiving sells of Soo, monitoring ticket sales for an event and the remaining capacity for the event, 

	Regarding Claim 9, Barbera et al./Soo/Sussman et al./Bruckhaus et al., teaches all the limitations as applied to Claim 8 and wherein the selectable tour listing configured via the configuration engine includes one or more configurable conditions 
	With respect to the above limitations: while Barbera et al. teaches that an owner of a tour can set the listing of the tour based on threshold limits. However, Barbera et al./Soo/Sussman et al./Bruckhaus et al., do not explicitly teach that the change of the tour listings will change the price of the tour. 
	But, Rouveure in the analogous art of booking tours, teaches wherein the selectable tour listing configured via the configuration engine includes one or more configurable conditions for the price of the tour to update automatically based on a source of a tour purchase. (Paragraph(s) 0131 and 0134-0135)(Rouveure teaches some or all of the tours that are sold via the system can allow a supplier of the tour to update the status value for each booking. The system will then use the status values for automatic calculation of the price and payment to the supplier’s (i.e., source of a tour). Examiner, respectfully, notes that the status values can include a “check-in,” “no show,” or “cancelled status for price determination, see paragraph(s) 00134-0135 and Chart. Also, the suppliers can include third-parties such as Expedia and booking.com, see paragraph 0031) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for a tour host/organizer that is able to provide excursion information to a customer, which, the customer is able to make a selection of the excursion based on pricing information and status information of the tour that can change based on threshold values set by the tour host/organizer of Barbera et al., an organizer being able to set pricing parameters for the bookings, which, the processing device will determine the booking price based on the thresholds being met for capacity of the event through tracking skydiving sells of Soo, monitoring ticket sales for an event and the remaining capacity for the event, which, the system will use the collected data to adjust the ticket prices of Sussman, and determining a dynamic pricing based on the number tickets demanded is greater than the number of available tickets of Bruckhaus et al., by incorporating the teachings of determining prices based on suppliers updating the status of their tour bookings of Rouveure, since the claimed invention is merely a combination of old elements, and in 

	Regarding Claim 10, Barbera et al./Soo/Sussman et al./Bruckhaus et al./Rouveure, teaches all the limitations as applied to Claim 8 and wherein the selectable tour listing configured via the configuration engine includes one or more user-configurable conditions for the selectable tour listing to change to a subsequent selectable tour listing automatically when the start time of the tour is reached. (See, relevant rejection(s) of Claim(s) 7 and 8)
 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbera et al. (US 2018/0046944) in view of Soo (WO 2018/04426A1) and Sussman et al.  (US 2007/0055554) and Bruckhaus et al. (US 2012/0316924), as applied to Claim 8, and further in view of “Lasting Adventures: Summer Camps & Guide Service,” Guide Services Questions, March 07, 2019, (hereinafter Guide).
Regarding Claim 11, Barbera et al./Soo/Sussman et al./Bruckhaus et al., teaches all the limitations as applied to Claim 8 and wherein the selectable tour listing configured via the configuration engine includes one or more tour operator-configurable conditions 
With respect to the above limitations: while Barbera et al. teaches that a tour host/provider can create and set excursion conditions and thresholds, which, will update the excursion status. However, Barbera et al./Soo/Sussman et al./Bruckhaus et al., do not explicitly teach assigning operators based on the number of participants attending. 
But, Guide, teaches a number of total participant spots based on personnel scheduled. (“How many people and guides are usually on a trip”)(Guide teaches a hiking trip for a small group sizes of 4-5 people includes one guide, however, if the group size is at 10-12 then two guides are required)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for a tour host/organizer that is able to provide excursion information to a customer, which, the customer is able to make a selection of the excursion based on pricing information and other parameters set by the tour host/organizer of Barbera et al., an organizer being able to set pricing parameters for the bookings, which, the processing device will determine the booking price based on the thresholds being met for capacity of the event through tracking skydiving sells of Soo, monitoring ticket sales for an event and the remaining capacity for the event, which, the system will use the collected data to adjust the ticket prices of Sussman, and determining a dynamic pricing based on the number tickets demanded is greater than the number of available tickets of Bruckhaus et al., by incorporating the teachings of determining the size of tour groups and assigning a different quantity of tour guides to those groups of Guide, with the motivation in the prior  

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbera et al. (US 2018/0046944) in view of Soo (WO 2018/04426A1) and Sussman et al.  (US 2007/0055554) and Bruckhaus et al. (US 2012/0316924), as applied to Claim 8, and “CLCS/ACLC/Nea Field Trip Policy,” California Charter Schools Association, January 2008, (hereinafter Trip).  
Regarding Claim 12, Barbera et al./Soo/Sussman et al./Bruckhaus et al., teaches all the limitations as applied to Claim 8 and wherein the selectable tour listing configured via the configuration engine includes one or more tour operator configurable conditions 
With respect to the above limitations: while Barbera et al. teaches that a tour host/provider can create and set excursion conditions and thresholds, which, will update the excursion status. However, Barbera et al./Soo/Sussman et al./Bruckhaus et al., do not explicitly teach assigning operators based on a specific time. 
scheduled tour personal at a specific time.  (Page 3, Section 4)(Trip teaches that if a trip is overnight then staff to students for the trip should be 7 to 1 but if the trip is during the day then the trip should be 15 to 1) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for a tour host/organizer that is able to provide excursion information to a customer, which, the customer is able to make a selection of the excursion based on pricing information and other parameters set by the tour host/organizer of Barbera et al., an organizer being able to set pricing parameters for the bookings, which, the processing device will determine the booking price based on the thresholds being met for capacity of the event through tracking skydiving sells of Soo, monitoring ticket sales for an event and the remaining capacity for the event, which, the system will use the collected data to adjust the ticket prices of Sussman, and determining a dynamic pricing based on the number tickets demanded is greater than the number of available tickets of Bruckhaus et al., by incorporating the teachings of determining the number of guidance staff for students based on the time of day of Trip, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim(s) 14, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbera et al. (US 2018/0046944) in view of Soo (WO . 
Regarding Claim 14, Soo/Lee/Sussman et al., teaches all the limitations as applied to Claim 8 and wherein the selectable tour listing configured via the configuration engine includes one or more tour operator-configurable conditions  (Paragraph(s) 0252-0253, 0330, and 0334)(Barbera et al. teaches an excursion can be created, which, the creation of the excursion can include the tour host/provider setting various cost, status, and fees for the excursion (i.e., tour operator-configurable conditions), which, the information will be updated based on reaching certain thresholds)
With respect to the above limitations: while Barbera et al. teaches a system for an owner of an excursion to create threshold values for the system to update status information and pricing of the excursion. However, Barbera et al./Soo /Sussman et al./Bruckhaus et al., do not explicitly teach updating the availability of the tour equipment.
But, Kanazawa in the analogous art of updating rental information, teaches tour operator-configurable conditions for an availability of tour equipment to be updated automatically (Paragraph(s) 0039-0041 and 0045-0046)(Kanazawa teaches the rental store owner for the ski can register the items and stocks of rental ski equipment possessed by the rental shop, which, the number of inventory and the number of days of stock for each item and size can be entered. Kanazawa, further, teaches that as the number of stock days are increased and/or decreased the system 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for a tour host/organizer that is able to provide excursion information to a customer, which, the customer is able to make a selection of the excursion based on pricing information and other parameters set by the tour host/organizer of Barbera et al., an organizer being able to set pricing parameters for the bookings, which, the processing device will determine the booking price based on the thresholds being met for capacity of the event through tracking skydiving sells of Soo, monitoring ticket sales for an event and the remaining capacity for the event, which, the system will use the collected data to adjust the ticket prices of Sussman, and determining a dynamic pricing based on the number tickets demanded is greater than the number of available tickets of Bruckhaus et al., by incorporating the teachings of updating the number of rental equipment inventory on a daily basis on the number of rental ski’s taken and returned of Kanazawa, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help inform a customer of the number items in stock prior to going to a rental shop, which, in turn will increase the accuracy of verifying equipment at various resorts. (Kanazawa: Paragraph 0007)

Regarding Claim 16, Barbera et al./Soo/Sussman et al./Bruckhaus et al., teaches all the limitations as applied to Claim 8 and wherein the selectable tour listing configured via the configuration engine includes one or more tour operator-configurable conditions .  (Paragraph(s) 0252-0253, 0330, and 0334)(Barbera et al. teaches an excursion can be created, which, the creation of the excursion can include the tour host/provider setting various cost, status, and fees for the excursion (i.e., tour operator-configurable conditions), which, the information will be updated based on reaching certain thresholds)
With respect to the above limitations: while Barbera et al. teaches a system for an owner of an excursion to create threshold values for the system to update status information and pricing of the excursion. However, Barbera et al./Soo /Sussman et al./Bruckhaus et al., do not explicitly teach updating the availability of the rental equipment.
But, Kanazawa in the analogous art of updating rental information, teaches tour operator-configurable conditions for an availability of rental equipment to be updated automatically (Paragraph(s) 0039-0041 and 0045-0046)(Kanazawa teaches the rental store owner for the ski can register the items and stocks of rental ski equipment possessed by the rental shop, which, the number of inventory and the number of days of stock for each item and size can be entered. Kanazawa, further, teaches that as the number of stock days are increased and/or decreased the system will update the inventory quantity of the ski equipment within the stock registration contents. also, teaches that the inventory can be updated before the start of business on each business day, which, is automatically performed)     
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for a tour host/organizer that is able to provide excursion information to a customer, which, the customer is able to make a selection of the excursion based on pricing information and other parameters set by the tour host/organizer of Barbera et al., an organizer being able to set pricing parameters for the bookings, which, the processing device will determine the booking price based on the thresholds being met for capacity of the event through tracking skydiving sells of Soo, monitoring ticket sales for an event and the remaining capacity for the event, which, the system will use the collected data to adjust the ticket prices of Sussman, and determining a dynamic pricing based on the number tickets demanded is greater than the number of available tickets of Bruckhaus et al., by incorporating the teachings of updating the number of rental equipment inventory on a daily basis on the number of rental ski’s taken and returned of Kanazawa, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help inform a customer of the number items in stock prior to going to a rental shop, which, in turn will increase the accuracy of verifying equipment at various resorts. (Kanazawa: Paragraph 0007)

Regarding Claim 18, Barbera et al./Soo/Sussman et al./Bruckhaus et al., teaches all the limitations as applied to Claim 8 and wherein the selectable tour listing configured via the configuration engine includes one or more tour operator-configurable conditions for a price 
With respect to the above limitations: while Barbera et al. teaches that an owner of a tour is able to set the pricing, statuses, and other information to change based on thresholds or other values. However, Barbera et al./Soo/Sussman et al./Bruckhaus et al., do not explicitly teach the price for rental equipment can be updated. 
But, Kanazawa in the analogous art of updating rental information, teaches price of rental equipment to update automatically. (Paragraph 0047)(Kanazawa teaches the administrator of the rental shop is able to set the rental fee based on a pricing table and whether the rental occurs on a weekday of the business day or if the renal occurs on a holiday of the business day, which, the server will charge the set rental fee at the start of that business day)      
It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for a tour host/organizer that is able to provide excursion information to a customer, which, the customer is able to make a selection of the excursion based on pricing information and other parameters set by the tour host/organizer of Barbera et al., an organizer being able to set pricing parameters for the bookings, which, the processing device will determine the booking price based on the thresholds being met for capacity of the event through tracking skydiving sells of Soo, monitoring ticket sales for an event and the 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbera et al. (US 2018/0046944) in view of Soo (WO 2018/04426A1) and Sussman et al.  (US 2007/0055554) and Bruckhaus et al. (US 2012/0316924) and Kanazawa (JP2017123000A), as applied to Claim 14, and further in view of Javit (US 2016/0019472). 
Regarding Claim 15, Barbera et al./Soo/Sussman et al./Bruckhaus et al./Kanazawa, teaches all the limitations as applied to Claim 14.  
However, Barbera et al./Soo/Sussman et al./Bruckhaus et al./Kanazawa, do not explicitly teach wherein the tour equipment includes boats used during the tour.  
But, Javit in the analogous art of booking group tours, teaches wherein the tour equipment includes boats used during the tour.  (0022-0023)(Javit teaches users can book activities such as tourist attractions offering activities that they can participate 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for a tour host/organizer that is able to provide excursion information to a customer, which, the customer is able to make a selection of the excursion based on pricing information and other parameters set by the tour host/organizer of Barbera et al., an organizer being able to set pricing parameters for the bookings, which, the processing device will determine the booking price based on the thresholds being met for capacity of the event through tracking skydiving sells of Soo, monitoring ticket sales for an event and the remaining capacity for the event, which, the system will use the collected data to adjust the ticket prices of Sussman, determining a dynamic pricing based on the number tickets demanded is greater than the number of available tickets of Bruckhaus et al., and updating the number of rental equipment inventory on a daily basis on the number of rental ski’s taken and returned of Kanazawa, by incorporating the teachings of providing boats for rental on a tour of Javit, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbera et al. (US 2018/0046944) in view of Soo (WO 2018/04426A1) and Sussman et al.  (US 2007/0055554) and Bruckhaus et al. (US 2012/0316924) and Kanazawa Claim 16, and further in view of “Bike Rentals,” Bright Angel Bicycles, July 28, 2019, (hereinafter Bike). 
Regarding Claim 17, Barbera et al./Soo/Sussman et al./Bruckhaus et al./Kanazawa, teaches all the limitations as applied to Claim 16.  
However, Barbera et al./Soo/Sussman et al./Bruckhaus et al./Kanazawa, do not explicitly teach wherein the tour equipment includes rental bikes and rental helmets.  
But, Bike in the analogous art of tour bike rentals, teaches wherein the tour equipment includes rental bikes and rental helmets.  (Page 1, “Fleet Info,”)(Bike teaches bright angel offers a quality of bike cruisers for all riders to rent, which, the rental of bikes include helmets. Examiner, respectfully, notes that he rental is for a tour around the Grand Canyon) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for a tour host/organizer that is able to provide excursion information to a customer, which, the customer is able to make a selection of the excursion based on pricing information and other parameters set by the tour host/organizer of Barbera et al., an organizer being able to set pricing parameters for the bookings, which, the processing device will determine the booking price based on the thresholds being met for capacity of the event through tracking skydiving sells of Soo, monitoring ticket sales for an event and the remaining capacity for the event, which, the system will use the collected data to adjust the ticket prices of Sussman, determining a dynamic pricing based on the number tickets demanded is greater than the number of available tickets of Bruckhaus et al., .

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbera et al. (US 2018/0046944) in view of Soo (WO 2018/04426A1) and Sussman et al.  (US 2007/0055554) and Bruckhaus et al. (US 2012/0316924), as applied to Claim 19, and further in view of Koji (JP 2010/250395A).
	Regarding Claim 20, Barbera et al./Soo/Sussman et al./Bruckhaus et al., teaches all the limitations as applied to Claim 19 and adjusting the price of the tour 
	With respect to the above limitations: while Barbera et al. teaches a tour host that can create an excursion by setting certain pricing information. Also, Soo and Bruckhaus et al., also teach that the pricing information can be determined based on various conditions and/or parameters. However, Barbera/Soo/Sussman et al./Bruckhaus et al., 
	But, Koji in the analogous art of tours, teaches based on an amount of tour purchases in a single transaction being above a threshold number of tour purchases in the single transaction. (Paragraph(s) 0036 and 0039)(Koji teaches that the system is able to present a number of travelers as a discount condition. When the system determines that the minimum number of persons are reached then the system will apply a discount to the pricing. Examiner, respectfully, notes that based on BRI in applicants specification paragraph 0047, which, states “tour operator may configure the engine to automatically lower the price of a tour if an amount of tour purchases in a single transaction is above a threshold number of tour purchases in a single transaction (e.g., a discount if two or more people sign up together, wherein the tour operator sets the threshold at two participants.” The above prior art provides that when the number of travelers reaches the number or threshold people to book, the system will then provide a discount to the transaction, thus reading on applicants above limitation)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for a tour host/organizer that is able to provide excursion information to a customer, which, the customer is able to make a selection of the excursion based on pricing information and other parameters set by the tour host/organizer of Barbera et al., an organizer being able to set pricing parameters for the bookings, which, the processing device will determine the booking price based on the thresholds being met for capacity of the event through tracking skydiving sells of Soo, monitoring ticket sales for an event and the 

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbera et al. (US 2018/0046944) in view of Soo (WO 2018/04426A1) and Sussman et al.  (US 2007/0055554) and Bruckhaus et al. (US 2012/0316924), as applied to Claim 19, and further in view of “How to Get a Refund When Your Flight Drops in Price,” by Jason Steele, November 10, 2018, (hereinafter Refund).
	Regarding Claim 23, Barbera et al./Soo/Sussman et al./Bruckhaus et al., teaches all the limitations as applied to Claim 19 and adjusting the price of the tour 
With respect to the above limitations: while Barbera et al. teaches a tour host that can create an excursion by setting certain pricing information. Also, Soo and Bruckhaus et al., also teach that the pricing information can be determined based on various conditions and/or parameters. However, Barbera/Soo/Sussman et al./Bruckhaus et al., do not explicitly teach adjusting the price of the tour based on the identity of a third party authorized to sell tickets.  
But, Refund in the analogous art of pricing, teaches instructions for price of the tour based on the identity of a third party authorized to sell tickets to the tour. (Page 3, “Alaska Airlines”)(Refund teaches an airlines company can have a price guarantee policy for purchased tickets. If the user finds a better price via a third-party site within 24 hours then the airline will provide the user with a price refund (i.e., adjusting the price). Examiner, respectfully, notes that the “tour,” can include a transportation service, see paragraph 0013)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for a tour host/organizer that is able to provide excursion information to a customer, which, the customer is able to make a selection of the excursion based on pricing information and other parameters set by the tour host/organizer of Barbera et al., an organizer being able to set pricing parameters for the bookings, which, the processing device will determine the booking price based on the thresholds being met for capacity of the event through tracking skydiving sells of Soo, monitoring ticket sales for an event and the . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“Koror State Government Tourist Guide Certification Regulations,” April 14th, 2015, (hereinafter Tourist). Tourist teaches that the guidelines to minimize the impact on tour activities such as snorkeling, scuba diving, and other outdoor activities is to ensure that for diving tours there is a ratio of 8 divers to 1 tour guide. Tourist, also, teaches that for snorkeling there should be a ratio of 10 snorkelers to 1 tour guide. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628